Name: 2012/696/EU: Commission Decision of 6Ã November 2012 amending Decision 2012/88/EU on the technical specifications for interoperability relating to the control-command and signalling subsystems of the trans-European rail system (notified under document C(2012) 7325) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  transport policy;  land transport;  technology and technical regulations
 Date Published: 2012-11-10

 10.11.2012 EN Official Journal of the European Union L 311/3 COMMISSION DECISION of 6 November 2012 amending Decision 2012/88/EU on the technical specifications for interoperability relating to the control-command and signalling subsystems of the trans-European rail system (notified under document C(2012) 7325) (Text with EEA relevance) (2012/696/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular the second subparagraph of Article 6(1) thereof, Whereas: (1) On 16 April 2012 the European Railway Agency issued its recommendation ERA/REC/03-2012/ERTMS. This Decision is based on that recommendation. (2) The development of additional functionalities for the European Rail Traffic Management System/European Train Control System (ERTMS/ETCS), with a view to facilitating the swift deployment of ETCS on existing conventional lines, was requested by the sector and defined in the Memorandum of Understanding signed in July 2008 by the European Commission and sector Associations. This Decision should include these additional functionalities in a new baseline of the specifications called Baseline 3, which applicants may apply in full instead of the ERTMS/ETCS specifications set out in Commission Decision 2012/88/EU of 25 January 2012 on the technical specification for interoperability relating to the control-command and signalling subsystems of the trans-European rail system (2) (last release of the Baseline 2, also known as 2.3.0d). An essential feature of Baseline 3 is that trains equipped with Baseline 3-compliant ERTMS/ETCS should be able to run on Baseline 2-compliant ERTMS/ETCS lines without any additional technical or operational restrictions caused by ERTMS/ETCS. It should also be possible to configure Baseline 3 on lines to ensure compatibility with trains equipped with Baseline 2-compliant ERTMS/ETCS (use of version 2.3.0d functions only). Baseline 3 also closes the ERTMS/ETCS open points such as braking curves and ergonomic aspects of DMI. (3) It is recognised that the specifications of Baseline 2 have been stable since the adoption of Commission Decision 2008/386/EC of 23 April 2008 modifying Annex A to Decision 2006/679/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system and Annex A to Decision 2006/860/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European high-speed rail system (3). It should therefore be possible to continue using them. Nevertheless, for the on-board ERTMS/ETCS, the revised test specifications (referred to in Index 37b and 37c of Table A2 in Annex A) shall be applied. Moreover, as Baseline 3 closes a number of open points, the implementation of Baseline 2 for these points should be based on the relevant Baseline 3 specifications referred to in Annex A. (4) The European Railway Agency has revised the ERTMS specifications for the Global System for Mobile Communications Railway (GSM-R) (referred to in index 32, 33, 34 and 65 of Table A2 in Annex A). The revised specifications do not alter the requirements, but provide a clear and unambiguous classification of the existing mandatory requirements in the documents of the European Integrated Radio Enhanced Network (EIRENE), thus facilitating certification, conformity and verification processes. (5) Regarding specifications indicated as reserved in Table A2 of Annex A, the Memorandum of Understanding between the European Commission, the European Railway Agency and the European rail sector associations concerning the strengthening of cooperation for the management of ERTMS signed on 16 April 2012 contains provisions, including the definition of a timetable by the European Railway Agency, to ensure that test specifications are validated and those reserved specifications are provided in due time. (6) Decision 2012/88/EU should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC. HAS ADOPTED THIS DECISION: Article 1 Decision 2012/88/EU is amended as follows: (1) Article 6 is deleted. (2) The following Article is inserted: Article 6a When implementing the TSI set out in Annex III to this Decision, one of the two sets of specifications listed in table A-2 of Annex A shall be applied. Baseline 3 specifications shall be maintained in order to ensure that trains equipped with Baseline 3-compliant ERTMS/ETCS can run on Baseline 2-compliant ERTMS/ETCS lines without any additional technical or operational restrictions. (3) Annex A is replaced by Annex I to this Decision. (4) Annex G is replaced by Annex II to this Decision Article 2 This Decision shall apply from 1 January 2013. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 November 2012. For the Commission Siim KALLAS Vice-President (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 51, 23.2.2012, p. 1. (3) OJ L 136, 24.5.2008, p. 11. ANNEX I ANNEX A References For each reference made in the basic parameters (Chapter 4 of this TSI) the following table indicates the corresponding mandatory specifications, via the index in table A-2. Table A 1 Reference in Chapter 4 Index number (see Table A 2) 4.1 4.1 a 1, 4 4.1 b 32 4.1 c 3 4.2.1 4.2.1 a 27, 78 4.2.1 b 28 4.2.2 4.2.2.a 14 4.2.2.b 1, 4, 13, 15, 60 4.2.2.c 31, 37b, c, d 4.2.2.d 18, 20 4.2.2.e 6 4.2.2.f 7 4.2.3 4.2.3 a 14 4.2.3 b 1, 4, 13, 15, 60 4.2.3 c 31, 37 b, c, d 4.2.3 d 18, 21 4.2.4 4.2.4 a 64, 65 4.2.4 b 66 4.2.4 c 67 4.2.4 d 68 4.2.4 e 73, 74 4.2.4 f 32, 33 4.2.4 g 48 4.2.4 h 69, 70 4.2.4 j 71, 72 4.2.4 k 75, 76 4.2.5 4.2.5 a 64, 65 4.2.5 b 10, 39, 40 4.2.5 c 19, 20 4.2.5 d 9, 43 4.2.5 e 16, 50 4.2.6 4.2.6 a 8, 25, 26, 36 c, 49, 52 4.2.6 b 29, 45 4.2.6 c 46 4.2.6 d 34 4.2.6 e 20 4.2.6 f 44 4.2.7 4.2.7 a 12 4.2.7 b 62, 63 4.2.7 c 34 4.2.7 d 9 4.2.7 e 16 4.2.8 4.2.8 a 11, 79 4.2.9 4.2.9 a 23 4.2.10 4.2.10 a 77 (section 3.1) 4.2.11 4.2.11 a 77 (section 3.2) 4.2.12 4.2.12 a 6, 51 4.2.13 4.2.13 a 32, 33, 51, 80 4.2.14 4.2.14 a 5 4.2.15 4.2.15 a 38 Specifications One of the two sets of specifications listed in Table A-2 of this Annex shall be applied. Documents referred to within a specification listed in Table A-2 shall be considered as being for information only, unless otherwise stated in Table A-2. Note: specifications indicated as Reserved in table A-2 are also listed as open points in Annex G when there is a need for notification of national rules to close the corresponding open points. Reserved documents not listed as open points are intended as improvements to the system. Table A 2 List of mandatory specifications Index N Set of specifications # 1 (ETCS baseline 2 and GSM-R baseline 0) Set of specifications # 2 (ETCS baseline 3 and GSM-R baseline 0) Reference Name of Specification Version Notes Reference Name of Specification Version Notes 1 ERA/ERTMS/003204 ERTMS/ETCS Functional requirement specification 5.0 Intentionally deleted 2 Intentionally deleted Intentionally deleted 3 UNISIG SUBSET-023 Glossary of Terms and Abbreviations 2.0.0 UNISIG SUBSET-023 Glossary of Terms and Abbreviations 3.0.0 4 UNISIG SUBSET-026 System Requirements Specification 2.3.0 UNISIG SUBSET-026 System Requirements Specification 3.3.0 5 UNISIG SUBSET-027 FFFIS Juridical recorder-downloading tool 2.3.0 Note 1 UNISIG SUBSET-027 FIS Juridical Recording 3.0.0 6 UNISIG SUBSET-033 FIS for man-machine interface 2.0.0 ERA_ERTMS_015560 ETCS Driver Machine interface 3.3.0 7 UNISIG SUBSET-034 FIS for the train interface 2.0.0 UNISIG SUBSET-034 Train Interface FIS 3.0.0 8 UNISIG SUBSET-035 Specific Transmission Module FFFIS 2.1.1 UNISIG SUBSET-035 Specific Transmission Module FFFIS 3.0.0 9 UNISIG SUBSET-036 FFFIS for Eurobalise 2.4.1 UNISIG SUBSET-036 FFFIS for Eurobalise 3.0.0 10 UNISIG SUBSET-037 EuroRadio FIS 2.3.0 UNISIG SUBSET-037 EuroRadio FIS 3.0.0 11 UNISIG SUBSET-038 Offline key management FIS 2.3.0 UNISIG SUBSET-038 Offline key management FIS 3.0.0 12 UNISIG SUBSET-039 FIS for the RBC/RBC handover 2.3.0 Reserved UNISIG SUBSET-039 FIS for the RBC/RBC handover 13 UNISIG SUBSET-040 Dimensioning and Engineering rules 2.3.0 UNISIG SUBSET-040 Dimensioning and Engineering rules 3.2.0 14 UNISIG SUBSET-041 Performance Requirements for Interoperability 2.1.0 UNISIG SUBSET-041 Performance Requirements for Interoperability 3.1.0 15 ERA SUBSET-108 Interoperability related consolidation on TSI Annex A documents 1.2.0 Intentionally deleted 16 UNISIG SUBSET-044 FFFIS for Euroloop 2.3.0 UNISIG SUBSET-044 FFFIS for Euroloop 2.4.0 17 Intentionally deleted Intentionally deleted 18 UNISIG SUBSET-046 Radio infill FFFS 2.0.0 Intentionally deleted 19 UNISIG SUBSET-047 Trackside-Trainborne FIS for Radio infill 2.0.0 UNISIG SUBSET-047 Trackside-Trainborne FIS for Radio infill 3.0.0 20 UNISIG SUBSET-048 Trainborne FFFIS for Radio infill 2.0.0 UNISIG SUBSET-048 Trainborne FFFIS for Radio infill 3.0.0 21 UNISIG SUBSET-049 Radio infill FIS with LEU/interlocking 2.0.0 Intentionally deleted 22 Intentionally deleted Intentionally deleted 23 UNISIG SUBSET-054 Responsibilities and rules for the assignment of values to ETCS variables 2.1.0 UNISIG SUBSET-054 Responsibilities and rules for the assignment of values to ETCS variables 3.0.0 24 Intentionally deleted Intentionally deleted 25 UNISIG SUBSET-056 STM FFFIS Safe time layer 2.2.0 UNISIG SUBSET-056 STM FFFIS Safe time layer 3.0.0 26 UNISIG SUBSET-057 STM FFFIS Safe link layer 2.2.0 UNISIG SUBSET-057 STM FFFIS Safe link layer 3.0.0 27 UNISIG SUBSET-091 Safety Requirements for the Technical Interoperability of ETCS in Levels 1 and 2 2.5.0 UNISIG SUBSET-091 Safety Requirements for the Technical Interoperability of ETCS in Levels 1 and 2 3.2.0 28 Reserved Reliability  availability requirements Reserved Reliability  availability requirements 29 UNISIG SUBSET-102 Test specification for interface K 1.0.0 UNISIG SUBSET-102 Test specification for interface K 2.0.0 30 Intentionally deleted Intentionally deleted 31 UNISIG SUBSET-094 Functional requirements for an on-board reference test facility 2.0.2 Reserved UNISIG SUBSET-094 Functional requirements for an on-board reference test facility 32 EIRENE FRS GSM-R Functional requirements specification 7.3.0 EIRENE FRS GSM-R Functional requirements specification 7.3.0 33 EIRENE SRS GSM-R System requirements specification 15.3.0 EIRENE SRS GSM-R System requirements specification 15.3.0 34 A11T6001 (MORANE) Radio Transmission FFFIS for EuroRadio 12.4 A11T6001 (MORANE) Radio Transmission FFFIS for EuroRadio 12.4 35 Intentionally deleted Intentionally deleted 36 a Intentionally deleted Intentionally deleted 36 b Intentionally deleted Intentionally deleted 36 c UNISIG SUBSET-074-2 FFFIS STM Test cases document 1.0.0 Reserved UNISIG SUBSET-074-2 FFFIS STM Test cases document 37 a Intentionally deleted Intentionally deleted 37 b UNISIG SUBSET-076-5-2 Test cases related to features 2.3.3 Reserved UNISIG SUBSET-076-5-2 Test cases related to features 37 c UNISIG SUBSET-076-6-3 Test sequences 2.3.3 Reserved UNISIG SUBSET-076-6-3 Test sequences 37 d UNISIG SUBSET-076-7 Scope of the test specifications 1.0.2 Reserved UNISIG SUBSET-076-7 Scope of the test specifications 37 e Intentionally deleted Intentionally deleted 38 06E068 ETCS Marker-board definition 2.0 06E068 ETCS Marker-board definition 2.0 39 UNISIG SUBSET-092-1 ERTMS EuroRadio Conformance Requirements 2.3.0 UNISIG SUBSET-092-1 ERTMS EuroRadio Conformance Requirements 3.0.0 40 UNISIG SUBSET-092-2 ERTMS EuroRadio test cases safety layer 2.3.0 UNISIG SUBSET-092-2 ERTMS EuroRadio test cases safety layer 3.0.0 41 Intentionally deleted Intentionally deleted 42 Intentionally deleted Intentionally deleted 43 UNISIG SUBSET 085 Test specification for Eurobalise FFFIS 2.2.2 UNISIG SUBSET 085 Test specification for Eurobalise FFFIS 3.0.0 44 Reserved Odometry FIS Reserved Odometry FIS 45 UNISIG SUBSET-101 Interface K Specification 1.0.0 UNISIG SUBSET-101 Interface K Specification 2.0.0 46 UNISIG SUBSET-100 Interface G Specification 1.0.1 UNISIG SUBSET-100 Interface G Specification 2.0.0 47 Intentionally deleted Intentionally deleted 48 Reserved Test specification for mobile equipment GSM-R Reserved Test specification for mobile equipment GSM-R 49 UNISIG SUBSET-059 Performance requirements for STM 2.1.1 UNISIG SUBSET-059 Performance requirements for STM 3.0.0. 50 UNISIG SUBSET-103 Test specification for Euroloop 1.0.0 UNISIG SUBSET-103 Test specification for Euroloop 1.1.0 51 Reserved Ergonomic aspects of the DMI Intentionally deleted 52 UNISIG SUBSET-058 FFFIS STM Application layer 2.1.1 UNISIG SUBSET-058 FFFIS STM Application layer 3.0.0 53 Intentionally deleted Intentionally deleted 54 Intentionally deleted Intentionally deleted 55 Intentionally deleted Intentionally deleted 56 Intentionally deleted Intentionally deleted 57 Intentionally deleted Intentionally deleted 58 Intentionally deleted Intentionally deleted 59 Intentionally deleted Intentionally deleted 60 Intentionally deleted UNISIG SUBSET-104 ETCS System Version Management 3.1.0 61 Intentionally deleted Intentionally deleted 62 Reserved RBC-RBC Test specification for safe communication interface Intentionally deleted 63 UNISIG SUBSET-098 RBC-RBC Safe Communication Interface 1.0.0 UNISIG SUBSET-098 RBC-RBC Safe Communication Interface 3.0.0 64 EN 301 515 Global System for Mobile Communication (GSM); Requirements for GSM operation on railways 2.3.0 Note 2 EN 301 515 Global System for Mobile Communication (GSM); Requirements for GSM operation on railways 2.3.0 Note 2 65 TS 102 281 Detailed requirements for GSM operation on railways 2.2.0 Note 3 TS 102 281 Detailed requirements for GSM operation on railways 2.2.0 Note 3 66 (MORANE) A 01 T 0004 1 ASCI Options for Interoperability 1 (MORANE) A 01 T 0004 1 ASCI Options for Interoperability 1 67 (MORANE) P 38 T 9001 FFFIS for GSM-R SIM Cards 4.1 (MORANE) P 38 T 9001 FFFIS for GSM-R SIM Cards 4.1 68 ETSI TS 102 610 Railway Telecommunication; GSM; Usage of the UUIE for GSM operation on railways 1.1.0 ETSI TS 102 610 Railway Telecommunication; GSM; Usage of the UUIE for GSM operation on railways 1.1.0 69 (MORANE) F 10 T 6002 FFFS for Confirmation of High Priority Calls 4 (MORANE) F 10 T 6002 FFFS for Confirmation of High Priority Calls 4 70 (MORANE) F 12 T 6002 FIS for Confirmation of High Priority Calls 4 (MORANE) F 12 T 6002 FIS for Confirmation of High Priority Calls 4 71 (MORANE) E 10 T 6001 FFFS for Functional Addressing 4 (MORANE) E 10 T 6001 FFFS for Functional Addressing 4 72 (MORANE) E 12 T 6001 FIS for Functional Addressing 5.1 (MORANE) E 12 T 6001 FIS for Functional Addressing 5.1 73 (MORANE) F 10 T6001 FFFS for Location Dependent Addressing 4 (MORANE) F 10 T6001 FFFS for Location Dependent Addressing 4 74 (MORANE) F 12 T6001 FIS for Location Dependent Addressing 3 (MORANE) F 12 T6001 FIS for Location Dependent Addressing 3 75 (MORANE) F 10 T 6003 FFFS for Presentation of Functional Numbers to Called and Calling Parties 4 (MORANE) F 10 T 6003 FFFS for Presentation of Functional Numbers to Called and Calling Parties 4 76 (MORANE) F 12 T 6003 FIS for Presentation of Functional Numbers to Called and Calling Parties 4 (MORANE) F 12 T 6003 FIS for Presentation of Functional Numbers to Called and Calling Parties 4 77 ERA/ERTMS/033281 Interfaces between CCS track-side and other subsystems 1.0 ERA/ERTMS/033281 Interfaces between CCS track-side and other subsystems 1.0 78 Reserved Safety requirements for ETCS DMI functions Reserved Safety requirements for ETCS DMI functions 79 Not applicable Not applicable UNISIG SUBSET-114 KMC-ETCS Entity Off-line KM FIS 1.0.0 80 Not applicable Not applicable Reserved GSM-R Driver Machine Interface Note 1: only the functional description of information to be recorded is mandatory, not the technical characteristics of the interface. Note 2: the specifications listed in section 2.1 of EN 301 515 are mandatory. Note 3: the change requests (CRs) listed in table 1 and 2 of TR 102 281 are mandatory. Table A 3 List of mandatory standards The standards listed in this table shall be applied in the certification process, without prejudice to chapter 4 and chapter 6 of this TSI. No Reference Document name and comments Version A1 EN 50126 Railway applications  The specification and demonstration of reliability, availability, maintainability and safety (RAMS) 1999 A2 EN 50128 Railway applications  Communication, signalling and processing systems  Software for railway control and protection systems 2001 A3 EN 50129 Railway applications  Communication, signalling and processing systems  Safety related electronic systems for signalling 2003 A4 EN 50159-1 Railway applications  Communication, signalling and processing systems  Part 1: Safety related communication in closed transmission systems 2001 A5 EN 50159-2 Railway applications  Communication, signalling and processing systems  Part 2: Safety related communication in open transmission systems 2001 ANNEX II ANNEX G OPEN POINTS Open Point Notes Braking aspects It only applies to ERTMS/ETCS Baseline 2 (see Annex A, Table A2, Index 15). Resolved for ERTMS/ETCS Baseline 3 (see Annex A, Table A 2, Indexes 4 and 13). Index 28  Reliability/availability requirements Frequent occurrences of degraded situations caused by failures of control-command and signalling equipment will decrease the system safety. Minimum wheel diameter for speed greater than 350 km/h See Annex A, Table A 2, Index 77 Minimum axle distance for speed greater than 350 km/h See Annex A, Table A 2, Index 77 Metal and inductive components free space between wheels See Annex A, Table A 2, Index 77 This is not an open point for freight wagons Characteristics of sand applied to tracks See Annex A, Table A 2, Index 77 Vehicle metal mass See Annex A, Table A 2, Index 77 Combination of rolling stock characteristics influencing shunting impedance See Annex A, Table A 2, Index 77 Electromagnetic interferences (traction current) See Annex A, Table A 2, Index 77 Electromagnetic interferences (electromagnetic fields) See Annex A, Table A 2, Index 77 This is not an open point for power systems other than DC Vehicle Impedance See Annex A, Table A 2, Index 77 DC and low frequency components of traction current See Annex A, Table A 2, Index 77 Use of magnetic/eddy current brakes See Annex A, Table A 2, Index 77 Index 78  Safety requirements for ETCS DMI functions This open point is related to the interface between ETCS on-board and the driver, i.e. errors in displaying information and in entering data and commands.